Case: 11-50636     Document: 00511824530         Page: 1     Date Filed: 04/17/2012




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                           April 17, 2012
                                     No. 11-50636
                                  Conference Calendar                      Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee

v.

ANDRES HERNANDEZ-VILLAFUERTE,

                                                  Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                            USDC No. 3:10-CR-1648-1


Before JONES, Chief Judge, and JOLLY and SMITH, Circuit Judges.
PER CURIAM:*
        Appealing the judgment in a criminal case, Andres Hernandez-Villafuerte
raises arguments that he concedes are foreclosed by United States v.
Gomez-Herrera, 523 F.3d 554, 562-63 (5th Cir. 2008), which held that the
disparity in sentences that occurs because some defendants can participate in
a fast-track program while others cannot is not “unwarranted” within the
meaning of 18 U.S.C. § 3553(a)(6). The Government’s motion for summary
affirmance is GRANTED, the Government’s alternative motion for an extension

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
  Case: 11-50636   Document: 00511824530    Page: 2   Date Filed: 04/17/2012

                               No. 11-50636

of time to file a brief is DENIED, and the judgment of the district court is
AFFIRMED.




                                     2